Title: To Thomas Jefferson from D’Oyré, 10 June 1782
From: Oyré, François Ignace, Chevalier d’
To: Jefferson, Thomas


        
          Monsieur
          a Williamsburg le 10. juin 1782.
        
        Je n’ay point oublié la promesse que je vous ai faite de vous Envoyer Le journal du Siege d’York; Le mémoire de M. Necker sur les finances de France; et le Sermon du docteur Cooper.
        M. Le Cher. de Chastelus, qui vous ecrit, vous rappellera probablement, Monsieur, votre Engagement de lui communiquer vos notes si intéressantes sur la Virginie: j’y suis intéressé, par la permission que vous m’avez donnée d’en prendre copie.
        M. Jamisson vous dira combien je lui ai parlé de vous, Monsieur; et de Mde. Jefferson. C’est par lui que j’ay appris que vous aviez eté choisi représentant à L’assemblée générale; cette destination contrarie sûrement vos occupations et vos gouts; mais vous trouverez Le dédomagement de vos sacrifices dans l’utilité de vos concitoyens.
        Je ne vous dis rien de notre affreux désastre, dont je suis nâvré jusqu’au fonds de L’âme, et comme français, et comme désirant vivement La paix et le bonheur de L’amérique, qu’un tel Evênement ne peut que retarder.
        Je suis avec Les sentimens d’Estime et de considération Monsieur Votre très humble et très obéissant Serviteur,
        d’Oyré
        Mrs. Lynch et Dillon me chargent de vous faire Leurs compliments.
       